                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA                             )
                                                       )       1:18-cr-00079-002
                                                       )
  v.                                                   )       Judge Mattice
                                                       )
  MONTE BREWER,                                        )
      Defendant.                                       )



                        DEFENDANT’S SENTENCING MEMORANDUM
                           IN SUPPORT OF AGREED SENTENCE
                         PURSUANT TO FED. R. CRIM. P. 11(c)(1)(C)

         The Defendant, Monte Brewer, has reached a Rule 11(c)(1)(C) agreement with the

  Government for a sentence of 72 months incarceration followed by four years of supervised

  release. This agreement is within the Defendant’s advisory guidelines range. This memorandum

  is filed in support of that agreement.

                                           Facts of the Case

         The facts of the offense are set forth in the Presentence Investigation Report [PSR]. As

  the PSR describes, Mr. Brewer participated in a multi-defendant heroin distribution conspiracy.

  [PSR ¶¶ 20-25]. Mr. Brewer’s personal drug weight responsibility was more than 100 but less

  than 400 grams. [PSR ¶ 24] He accepted responsibility for his participation and entered a plea

  in a timely manner. [PSR ¶¶ 28, 37, 38] His advisory guidelines range is 70 to 84 months, based

  on a total offense level of 21 and a criminal history category of V. [PSR ¶¶ 39, 55, 80].

         Mr. Brewer was indicted on or about October 23, 2018 [PSR, ¶ 2], at which time he was

  in state custody on unrelated charges. He was transferred to Federal custody via writ on

  December 3, 2018. [PSR, p. 2]


                                                  1

Case 1:18-cr-00079-TRM-CHS Document 128 Filed 10/01/19 Page 1 of 5 PageID #: 454
                               Factors Supporting the Agreed Sentence

     I.      18 U.S.C. §3553(a) Factors

          18 U.S.C. §3553(a) requires this Court to impose a sentence “sufficient, but not greater

  than necessary” to comply with the legitimate goals of sentencing. Included in the relevant

  §3553(a) factors are “the nature and circumstances of the offense,” “the history and

  characteristics of the defendant”, “the need for the sentence imposed . . . to provide the

  defendant with needed educational or vocational training, medical care, or other correctional

  treatment in the most effective manner,” and “the need to avoid unwarranted sentence disparities

  among defendants with similar records who have been found guilty of similar conduct.” These

  factors support the imposition of the agreed sentence of 72 months in the Bureau of Prisons,

  followed by 4 years of supervised release.

          Relevant considerations from Mr. Brewer’s history, characteristics, and need for

  correctional treatment, as illustrated by information in the PSR, include the following:

                     a. Mr. Brewer’s significant history of drug addiction and need for substance

             abuse treatment. In addition to his self-report of extensive drug use [PSR ¶¶ 74-75],

             Mr. Brewer’s criminal history includes a juvenile arrest for intoxication at school

             [PSR ¶ 61], a violation of probation in 2013 for six positive drug screens for

             marijuana and/or cocaine [PSR ¶¶ 44, 45], and multiple arrests for possession of

             controlled substances [PSR ¶¶ 43, 49, 57, 59] The agreed sentence is long enough to

             allow the Bureau of Prisons to consider Mr. Brewer for RDAP, which will deliver

             500 hours of substance abuse education and treatment while she is incarcerated. Mr.

             Brewer is requesting that he be allowed to participate in the RDAP program [PSR




                                                   2

Case 1:18-cr-00079-TRM-CHS Document 128 Filed 10/01/19 Page 2 of 5 PageID #: 455
              ¶75]. The RDAP program is the most effective manner to provide Mr. Brewer with

              the treatment he wants and needs.

                      b. Mr. Brewer’s significant mental health history, including a self-reported

              prior history of bipolar disorder and schizophrenia, mental health treatment as a

              juvenile, and confirmation from Silverdale Detention Center of his treatment for

              anxiety and PTSD and prescriptions for Risperdal and Elavil. The agreed sentence

              will allow the BOP to evaluate and treat Mr. Brewer effectively, and the suggested

              conditions of supervised release in the PSR will ensure that he continues to receive

              any necessary counseling, treatment, and medication upon release.

                      c. The fact that the agreed sentence is within Mr. Brewer’s advisory

              sentencing guidelines, thus avoiding unwarranted sentencing disparities between Mr.

              Brewer and other defendants with similar criminal histories found guilty of the same

              conduct.

                      d. Mr. Brewer’s full acceptance of responsibility.

                                         Defendant’s Requests

           Mr. Brewer respectfully requests that the Court include the following in his sentencing

  order:

           1. A recommendation to the Bureau of Prisons that Mr. Brewer be permitted to

              participate in the RDAP program while incarcerated.

           2. A recommendation to the Bureau of Prisons that Mr. Brewer receive a mental health

              evaluation and any treatment as required.




                                                   3

Case 1:18-cr-00079-TRM-CHS Document 128 Filed 10/01/19 Page 3 of 5 PageID #: 456
         3. A recommendation to the Bureau of Prisons that Mr. Brewer be housed as close to

               Chattanooga as possible, to allow him to maintain his family ties with his parents,

               siblings, and children while incarcerated.

         4. A finding that Mr. Brewer’s sentence should be considered to begin on October 23,

               2018 (the day of his indictment), so that he receives appropriate credit for the time

               period between his indictment and his transfer to Federal custody by writ on

               December 3, 2018.

         5. A finding that Mr. Brewer will not be subject to the mandatory condition of

               supervision concerning sexual offender registration and notification [PSR ¶ 86(e)].

                                               Conclusion

         For the reasons stated above, as well as any that may be presented at the sentencing

  hearing or which may be evident to the Court upon review of the record, Mr. Brewer submits

  that the agreed sentence in this matter under Fed. R. Crim. P. 11(c)(1)(C) is sufficient, but not

  greater than necessary, to fulfill the Court’s sentencing responsibilities under 18 U.S.C.

  §3553(a). Mr. Brewer therefore respectfully requests that this Court accept and approve the plea

  agreement.

                                                            Respectfully submitted,
                                                            MONTE BREWER
                                                            By counsel:


                                                            /s/ Martin W. Lester
                                                            Martin W. Lester
                                                            BPR # 31603
                                                            LESTER LAW
                                                            4513 Hixson Pike
                                                            Suite 104
                                                            Hixson, TN 37343
                                                            (423) 402-0608
                                                            martin@lesterlaw.org

                                                     4

Case 1:18-cr-00079-TRM-CHS Document 128 Filed 10/01/19 Page 4 of 5 PageID #: 457
                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I caused a true and correct copy of the foregoing to be served
  on Assistant United States Attorney Christopher Poole and United States Probation Officer
  Jennifer Beamer, via CM/ECF and/or e-mail, this 1st day of October, 2019.

                                                   /s/ Martin W. Lester
                                                   Martin W. Lester




                                               5

Case 1:18-cr-00079-TRM-CHS Document 128 Filed 10/01/19 Page 5 of 5 PageID #: 458
